Third District Court of Appeal
                                State of Florida

                          Opinion filed September 2, 2015.
          Not final until disposition of timely filed motion for rehearing.
                                ________________

                                 No. 3D15-204
                           Lower Tribunal No. 13-4180
                              ________________


           Eller-I.T.O. Stevedoring Company, L.L.C., et al.,
                                    Petitioners,

                                         vs.

                 Lazaro Pandolfo and Olga Alvarez, etc.,
                                   Respondents.


      A Case of Original Jurisdiction – Prohibition.

     Hamilton, Miller & Birthisel and Jerry D. Hamilton, Robert M. Oldershaw,
and Michael J. Dono, for petitioners.

      Dorta Law and Matias R. Dorta and Gonzalo R. Dorta, for respondents.


Before SUAREZ, C.J., and LAGOA and SCALES, JJ.

      PER CURIAM.

      We grant the Appellant’s, Eller-I.T.O. Stevedoring Company, LLC, Motion

to Clarify solely to indicate that the Court’s June 24, 2015 Order staying the

mandate in Case No. 3D15-204 does not stay the proceedings in the trial court,

Lower Case No. 13-04180 CA 32.